Citation Nr: 1530791	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1978 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was scheduled for a hearing in May 2012, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).  

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a March 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 VA examination, the examiner indicated that the Veteran's sleep apnea is not caused by or a result of service because there is no evidence of hypersomnolence in service or evidence that his duties were impaired due to hypersomnolence.  The examiner did not address the notations in the Veteran's service treatment records (STRs) concerning snoring and frequent trouble sleeping, which potentially indicate sleep apnea symptoms in service.  Therefore, a supplemental opinion should be obtained upon remand.  Reonal v. Brown, 5 Vet. 458, 461 (1993).   

Accordingly, the case is REMANDED for the following action:


1.  Forward the claims file to an appropriate VA clinician and obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is caused by or related to service.  The clinician is to specifically consider the notations in the Veteran's service treatment records (STRs) related to frequent trouble sleeping and frequent snoring upon separation.  

A full and complete rationale is required.  

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).






